DATED 19 February 2014










AKTIV KAPITAL UK LTD


AN D




TIKENDRA PATEL












    


SERVICE AGREEMENT














































SIDLEY



--------------------------------------------------------------------------------






CONTENTS
Clause
 
Page
1.
INTERPRETATION
1
2.
COMMENCMENT OF EMPLOYMENT
2
3.
JOB TITLE
2
4.
PLACE OF WORK
2
5.
WORKING HOURS
2
6.
TERM
3
7.
SCOPE OF DUTIES
3
8.
INTERESTS OF THE EXECUTIVE
4
9.
SALARY AND BONUS SCHEME
4
10.
BENEFITS
6
11.
PENSION
6
12.
EXPENSES
6
13.
DEDUCTIONS
7
14.
HOLIDAYS
7
15.
SICKNESS ABSENCES
8
16.
INVENTIONS
8
17.
OTHER INTELLECTUAL PROPERTY
9
18.
CONFIDENTIAL INFORMATION
10
19.
POST-TERMINATION RESTRICTIVE COVENANTS
11
20.
TERMINATION OF CONTRACT
14
21.
DISMISSAL, DISCIPLINARY AND GRIEVANCE PROCEDURES
15
22.
SUSPENSION
16
23.
RETURN OF COMPANY PROPERTY
16
24.
GARDEN LEAVE
16
25
DIRECTORSHIPS
18
26
DATA PROTECTION
18
27.
EXECUTIVE'S REPRESENTATIONS AND UNDERTAKINGS
19
28.
MONITORING
20
29.
COLLECTIVE AGREEMENTS
20
30.
GOVERNING LAW
21
31.
NOTICES
21
32.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
21
33.
WHOLE AGREEMENT
21
34.
MISCELLANEOUS
22
35.
ASSIGNMENT
22




--------------------------------------------------------------------------------






THIS AGREEMENT is made the 19th February 2014


BETWEEN:


(1)
AKTIV KAPITAL UK LTD whose registered office is at Walls House, 15-17

Emfield Road. Bromley. Kent. BRI ILT (“the Company”); and


(2)
TIKENDRA PATEL whose home address is Street address, City, County, Post code
(“the Executive”).



INTRODUCTION


A.
Subject to and conditional on the completion of the Acquisition (as defined
below), the Company will employ and the Executive has agreed to be employed by
the Company on the terms and conditions set out in this Agreement which will
commence operation on the Commencement Date (as defined below).



B.
This Agreement sets out the Executive’s terms and conditions of employment with
the company including the written particulars the Executive is entitled to
receive under the Employment Rights Act 1996 as amended.



C.
To the extent that the terms of the agreement conflict with the term of
employment set out in the UK Employee Handbook the terms of this Agreement will
prevail.



IT IS AGREED as follows:


1.
INTERPRETATION



In this Agreement the following expressions have the following meanings:


1.1
“Acquisitions” means the acquisition of the entire issued share capital of Aktiv
Kapital AS pursuant to sale and purchase agreement dated on or about the date of
this Agreement among (1) Geveran Trading Co. Ltd; (2) a wholly owned subsidiary
of Portfolio Associates. Inc. a Delaware corporation (PRA) and/or any affiliate
of PRA as Purchaser; and (3) PRA as Guarantor;



1.2
“Board” means the Board of Directors from time to time of the Company or anyone
any person or committee duly appointed by the Board of Directors as its
representative for the purpose of this Agreement;



1.3
“Commencement Date” means the date of the completion of the Acquisition;



1.4
“Employment” means the Executive’s employment under this Agreement;



1.5
“Group” means the Company and the Company’s Associated Companies (which shall
mean any holding company or any subsidiary of the Company or of such holding
company as defined in Section 1159 of the Companies Act 2006 as amended) from
time to time;



1.6
“Group Company” means a member of the Group and “Group Companies” will be
interpreted accordingly;



1.7
“Working Day” is any day of the week other than Saturday, Sunday and UK bank or
public holidays;



1.8
“Working Time Regulations” mean the Working Time Regulations 1998 as amended;
and



1.9
“Termination Date” means the date of the termination of the Employment.




--------------------------------------------------------------------------------






2.
COMMENCEMENT OF EMPLOYMENT



The Executive’s continues period of employment began on 1st December 2008. The
Employment will continue until termination in accordance with the provisions of
this Agreement.


3.
JOB TITLE



3.1
The Company shall employ the Executive and the Executive shall serve the Company
as chief Operating Officer, Europe/EMEA or in such other capacity as the company
may from time to time require. At the commencement of this agreement, the
Executive will report to the CEO, Europe/EMEA. However, the reporting structure
may be changed at any time and the Executive may in the future report to such
other person of body notified to him from time to time.



3.2
The Company may change the Executive's job title in its absolute discretion and
as it considers necessary so long as this change is reasonable with regard to
the Executive’s capabilities.



3.3
The Company may from time to time appoint any other person or persons to act
jointly with the Executive in this appointment.



4.
PLACE OF WORK



4.1
The Executive’s place of work will be at his home or such other places as may
replace it from time to time. However, the Executive agrees that:



(a)
the Executive may be required to work on a temporary or permanent basis, at any
other place where the Company may be carrying on business; and



(b)
the Company reserves the right to require, on reasonable notice, the Executive
to travel throughout the world from time to time in order to perform the
obligations of the Executive to the Company, but unless otherwise agreed in
writing, the Executive will not be required to work outside the UK for a
continuous period of more than one month.



5.
WORKING HOURS



5.1
The Executive’s normal working hours shall be 9:00 a.m. to 5.30 p.m. Mondays to
Fridays and such additional hours as are necessary for the proper performance of
his duties. The Executive acknowledge that he shall not receive or otherwise be
entitled to further compensation, or time off in respect of such additional
hours.



5.2
The parties each agree that the nature of the Executive’s position is such that
his working time cannot be measured and, accordingly, his Employment comes
within the scope of Regulation 20 of the Working Time Regulations. In the event
that the Executive employment does not fall within the scope of Regulation 20 of
the WTR, the Executive agrees that the limit on working time contained in
Regulation 4(1) of the Working Time Regulations shall not apply to his
employment with the Company and that his working week may not exceed 48 hours
per week on average. The Executive may withdraw his agreement to work more than
48 hours per week on average by giving three months’ notice in writing to the
Company.



6.
TERM



6.1
Subject to the terms of the Agreement, the Company shall employ the Executive
until this Agreement is terminated by either party giving to the other written
notice in accordance with clause 6.2.



6.2
The Company must give the Executive 12 months’ notice to terminate this
Agreement and the Executive must give 12 months’ notice to terminate this
Agreement (or such additional notice as required by applicable statue).








--------------------------------------------------------------------------------






7.
SCOPE OF DUTIES



7.1
The Executives will perform such duties and responsibilities and exercise such
powers as may from time to time lawfully be assigned to the Executive,
consistent with his skills and experience.



7.2
During the Employment the Executive shall:



(a)
devote the whole of his time, attention and skill during his working hours to
the performance of his duties;



(b)
faithfully and diligently perform such duties and exercise such powers
consistent with them as may from time to time be assigned to or vested in him by
the Board and subject to such restriction as the Board may from time to time
impose;



(c)
use his best endeavors to promote, develop and protect the interest of the Group
and shall not do anything that is harmful to those interests;



(d)
obey the reasonable and lawful directions of the Board and keep the CEO,
Europe/EMEA at all times promptly and fully informed (in writing if so
requested) of his conduct of the business of the Company and any Group Company;



(e)
comply with all of the Company’s rules, regulations, policies and procedures
from time to time in force;



(f)
promptly make such reports in connection with affairs of the Company and the
performance of his duties and responsibilities and such matters and at such
times as are reasonable required;



(g)
report his own wrongdoing and any wrongdoing or proposed wrongdoing of any other
executive or director of the Company or any Group Company immediately on
becoming aware of it; and



(h)
read and familiarize himself with (on a regular basis) and comply with all
policies, rules and procedures (including the applicable handbook in your
jurisdiction) as amended or replaced from time to time.



7.3
The Executive shall if and so long as the Company requires and without
entitlement to any further remuneration that is provided for in this agreement;



(a)
carry out his duties on behalf of any Group Company as if they were duties to be
performed by him on behalf of the Company hereunder;



(b)
subject to suitable directors’ and officers’ insurance being provided by the
Company at the Company’s expense, act as a director or officer of any Group
Company or hold any other appointment of office as nominee or representative of
the Company or any Group Company without further compensation;



(c)
comply with the articles of association (as amended from time to time) and abide
by his fiduciary duties of any Group Company of which he is a director; and



(d)
not do anything that would cause him to be disqualified from acting as a
director.



7.4
Subject to obtaining the Executive’s prior agreement, the Company may transfer
this Agreement to any Group Company at any time.



7.5
The Company may, on providing reasonable notice to the Executive, second the
Executive (either on a permanent or a temporary basis) or transfer the Executive
employment to another Group








--------------------------------------------------------------------------------




company provided always, however, that the terms of this Agreement will continue
to apply and that should any secondment or transfer required the Executive to
work outside of the UK for a period exceeding one month, the Executive has
provided this prior written consent to such secondment or transfer.


8.
INTERESTS OF THE EXECUTIVE



8.1
During the Employment the Executive will not be directly or indirectly engaged
or concerned in the conduct of any other business or activity which is similar
to or competes with any activity carried on by any Group Company (except as a
representative of the Company or with the prior written consent of the Board).



8.2
The Executive may not hold or be interested in investments which amount to more
than one percent of the issued investment of any class of any one company which
is in competition with any Group Company, whether or not those investments are
listed or quoted on any recognized Stock Exchange or dealt in on the Alternative
Investment Market.



9.
SALARY AND BONUS SCHEME



9.1
The Executive will be paid a gross base salary of £329,988 per annum (“Basic
Salary”), payable by equal monthly installments in arrears by direct bank credit
transfer on or before the last day of each calendar month. The Basic Salary
payment shall be inclusive of any fees to which the Executive may be entitled as
a director of the Company or any Group Company.



9.2
The Basic Salary will be reviewed by the Company in May of each year and a
salary rise may be awarded in the absolute discretion of the Company. There is
not guarantee of any salary rise but the Salary will not be adjusted downwards.
Any salary increase is neither indicative nor determinative of the Executive’s
right to a salary increase in any subsequent year.



9.3
The Executive will be included in the relevant Aktiv Kapital AS Group’s annual
bonus program in operation from time to time. For the avoidance of any doubt,
the Company may replace, amend or discontinue any such bonus scheme or schemes
at any time. The Executive shall have no contractual rights to any bonus
payments and such payments shall be in the absolute discretion of the Company
taking into account such criteria as may be identified from time to time in its
absolute discretion but which may include such criteria as personal performance,
Company performance and overall Group performance. Without prejudice to such
absolute discretion and to the specific rules of such bonus schemes as may from
time to time be operated by the Company under current scheme, the Executive will
have the opportunity to earn a target bonus of £125,395 in connection with which
the following terms will normally apply:



(a)
bonus targets are set annually (by 15 February in each calendar year);



(b)
bonus targets consist of personal targets as well as targets relating to the
Company and/or the Group and the payable amount, which may be higher or lower
than the target bonus amount (ranging from zero to 200 percent of the target
bonus amount), is dependent on Company and personal performance or such other
targets or performance criteria as identified by the Company from time to time;



(c)
bonus payments are normally paid by 15 March of the following year, after the
Company has presented its annual accounts;



(d)
bonus payments, if any, are subject to any withholdings or deductions required
by law;



(e)
to qualify for payment of a Bonus, the Executive must still be employed and not
have given his notice of termination of employment to the Company as at the date
the Bonus is paid;










--------------------------------------------------------------------------------




(f)
the Company reserves the right to amend or replace the bonus scheme from time to
time (including the percentage of salary potentially payable) save that, once
the bonus rules have been agreed in any year, the scheme for that year will not
be amended;



(g)
bonuses shall not form part of the Executive’s normal remuneration and
therefore, will not be taken into account with respect to calculating any
payment on lieu of notice, termination pay, or redundancy or severance pay, if
any. Bonuses shall also not form of the Executive’s remuneration for the
purposes of any Company or Group benefit plan. The level of bonus paid by the
Company to the Executive, if any, in any given year shall be neither indicative
nor determinative of the Executive’s right to bonus, or the level of bonus
payable, in any subsequent year.



9.4
Any payments due to the Executive hereunder (including the Basis Salary and any
bonus payments) shall be made less any necessary deductions or withholdings
(including for or on account of income tax and national insurance contributions)
as may be required by law.



10.
BENEFITS



10.1
The Executive (and his dependents where applicable) will be eligible to
participate in all benefits provided to employees in accordance with the
Company’s policies in force from time to time including the Company’s private
health disability insurance and death in service policies.



10.2
The Executive’s entitlement to and/or participation in any benefit scheme shall
be subject to the rules of such scheme from time to time. Nothing in this
Argument shall entitle the Executive to any payment direct from the Company. The
Executive understands and agrees that if any issuer fails or refuses to provide
him with any benefit under any insurance arrangement provided by the Company,
the Executive will have no right of action against the Company in respect of
such failure or refusal.



10.3
The Company reserves the right to change the provider/s with whom its insurance
schemes are maintained and to change the rules of the scheme for the time being
in force (including, but not limited to, the basis of cover and the scale or
level of benefit) or to withdraw its insurance schemes in their entirety. Copies
of the applicable supporting insurance policies and any additional scheme rules
are available from the HR Department. If the Executive chooses not to join any
scheme he/she will not be entitled to any sums by way of an alternative.



10.4
The Executive is permitted to use the mobile phone, computer and email provided
by the Company for reasonable use.



11.
PENSISON



The Company will make a pension contribution of 12.5% of Basic Salary to an HMRC
approved pension scheme as nominated by the Executive.


12.
EXPENSES



12.1
The Executive will be reimbursed with all reasonable out of pocket expenses
wholly, exclusively and necessarily incurred on the Company’s business in the
performance of his duties under this Agreement.



12.2
This will include expenses of entertainment, subsistence and traveling subject
to the Company’s guidelines/allowances current from time to time and subject to
the Executive producing appropriate vouchers or other acceptable evidence in
support of expense claims.



12.3
The decision of the Company as to what constitutes “wholly, exclusively and
necessarily” incurred expenses shall be conclusive.










--------------------------------------------------------------------------------




13.
DEDUCTIONS



The Executive hereby authorizes the Company to deduct from any remuneration and
monies due to him including any pay in lieu of notice, any money owed to the
Company or any Group company, including, but not limited to any overpayment of
salary or expenses or payment made to the Executive by mistake or
misrepresentation or default of the Executive or otherwise, and any debt owed by
the Executive to the Company or any Group Company


14.
HOLIDAYS



14.1
The holiday year runs 1 January to 31 December. The Executive is entitled to
holiday of 30 Working Days in each year in addition to all UK bank and public
holidays.



14.2
On termination of employment, he shall be entitled to pay in lieu of any accrued
but untaken holiday. For each day’s holiday that has been accrued but not taken,
the Executive will be paid 1/260 of his basic salary (after statutory
deductions). However, if the Executive has taken more holiday days than he
entitled to in the holiday year in which he leaves, the Executive agrees that
the Company will deduct from his final salary or other monies due to him on
termination a sum representing 1/260 of his annual salary for each such day
(after statutory deductions). If no final salary payment or other monies are
due, the Executive agrees that he will immediately repay the outstanding sum to
the Company as a debt immediately due and payable. If any holiday in excess of
the annual entitlement is taken, the Company reserves the right to deduct the
appropriate number of days’ pay from the Executive’s salary.



14.3
The Executive’s holiday should be taken at such times as may be convenient to
the Company and the Executive must give written notice of not less than one
month of his/her proposed holiday dates to the CEO, EMEA. The Company reserves
the right, on receipt of his/her notice of proposed holiday dates, to refuse to
allow him/her to take holiday on those dates.



14.4
The Executive will not, without the prior written consent of the Company, be
allowed to take more than 10 Working Days’ holiday consecutive at any one time.



14.5
The Executive is encouraged to take his/her full holiday entitlement and may not
carry forward any days of unused holiday entitlement into the following holiday
year without the expression permission of the Company.



14.6
The Company reserves the right to require the Executive to take any unused
holiday during his notice period.



15.
SICKNESS ABSENCES



15.1
If the Executive is going to be absent from work for any reason, the Executive
must notify the CEO, Europe/EMEA on the first day of absence. The Executive will
also be required to give details of the nature of his absence and any indication
that can be given of his/her anticipated length of absence. While absent, the
Executive must continue to report to the CEO, Europe/EMEA on a daily basis, or
as frequently as required by the CEO, Europe/EMEA until the Executive returns to
work. Entitlement to sick pay may be affected by late notification. For any
absence he must fill in a self-certification form, copies of which are available
from the HR Department.



15.2
When any period of absence continues beyond seven calendar days the Executive is
required to obtain a medical certificate and to forward this to the CEO,
Europe/EMEA. If illness continues after the expire of the first certificate,
further certificates must be obtained as necessary to cover the whole period of
absence and forwarded to the Company on each occasion. Failure to adequately
document an illness or injury when requested could result in disciplinary action
up to and including termination of employment.










--------------------------------------------------------------------------------




15.3
Where the Executive has taken a series of short-term absence or where the
absence occurs immediately before or after a public holiday or annual leave, the
Executive may be required to provide a medical certificate for each absence
regardless of duration.



15.4
If the Executive shall be prevented by illness (including mental disorder),
injury or other incapacity from properly performing his duties the Executive
shall be entitled to receive sick pay subject to the provisions of the Company’s
sick pay policies and procedures in force from time to time as set out in the
Company’s employee handbook. The Executive’s entitlement to sick pay is six
months at full pay followed by six months at half pay (inclusive of SSP)



15.5
Payment of Sick Pay beyond the period stipulated in clause 15.4 will be made
entirely at the Company’s discretion.



15.6
The Company places importance on executives being fit for work and reserves the
right to require the Executive to undergo a medical examination at any time (at
the Company’s expense) by a doctors(s) appointed by the Company and in such
circumstances the Executive consents to the doctor providing a report to the
Company in accordance with the provisions of the Access to Medical Reports Act
1988. Failure to agree to such examination, or to comply with the company’s
sickness absence procedures (as in force from time to time) may be grounds for
disciplinary action, up to and including dismissal.



16.
INVENTIONS



16.1
The Executive agrees that he has a special obligation to further the interests
of the Company and its Group Companies with respect to any invention created or
discovered by him (or in the creation or discovery of which he has participated)
in the course of the employment.



16.2
The Executive must disclose immediately, and promptly give full details, to the
Company any discovery or invention or secret process or improvement in procedure
made or discovered by the Executive during his/her Employment in connection with
or any way affecting or relating to the business of the Company or any Group
Company or capable of being used or adapted for use in connection with any such
company (“Inventions”), which Inventions will belong to and be the absolute
property of the Company or such other person, firm, company or organization as
the Company may require without any payment to the Executive (except to the
extent provided in Section 40 of the Patents Act 1977) other than agreed
emoluments and reimbursements of out pocket expenses.



16.3
If requested by the Board (whether during or after the termination of his/her
employment) the Executive will at the expense of the Company:



(a)
give and supply all such information, data, drawings and assistance as may be
necessary to enable the Company to exploit any such Inventions to the best
advantage; and



(b)
execute all documents and do all things as the Company may decide is necessary
or desirable for obtaining patent or other protection for the Inventions in such
parts of the world as may be specified by the Company and for vesting the same
in the Company or as it may direct; and



(c)
sign, execute or do any such instrument or thing and generally use his name for
the purposes of giving to the Company (or its nominee) all the right and title
to interest in all Inventions in the Company absolutely and as sole beneficial
owner or in such other person, firm, company or organization as the Company may
require to give it, or any Group Company, the full benefit of the provision of
this clause; and



(d)
both during and after termination of his/her employment at the Company’s expense
anywhere in the world and at any time and at any time promptly do everything
(including executing documents) that may be required by the Board to defend or
protect for the benefit of the








--------------------------------------------------------------------------------




Company or any Group Company all Inventions and the right and the title of the
Company or any Group Company to them.


16.4
The Executive hereby irrevocably authorises the Company to appoint a person as
his attorney in his name and on his behalf to execute any documents and to do
everything necessary to effect his/her obligations under this clause on his/her
behalf.



16.5
The provisions of this clause are without prejudice to the provisions of the
Patents Act 1977.



17.
OTHER INTELLECTUAL PROPERTY



17.1
The entire copyright and all similar rights (including future copyright, right
to register trademarks or service marks and the right to register designs and
design rights throughout the world in works of any description produced,
originated and conceived, written or made by the Executive alone or with others
in the course of or in connection with his employment) (“Works”) will vest in
and belong to the Company absolutely throughout the world for the full periods
of protection available in law throughout the world including all renewals and
extensions.



17.2
Without prejudice to clause 16, the Executive hereby assigns to the Company by
way of future assignment the entire copyright and/or similar rights in all
Works.



17.3
The Executive will (both during and after termination of his/her employment) at
the Company’s request and expense anywhere in the world and at any time promptly
disclose to the Company all Works and will do everything (including executing
documents) that may be required by the Board to register, assure, defend or
protect the rights of the Company in all Works.



17.4
The Executive hereby irrevocably authorises the Company to appoint a person as
his attorney in his name and on his behalf to execute any documents and to do
everything necessary to effect the obligations of the Executive under this
clause on the Executive's behalf.



17.5
For the purposes of clause 16 and this clause, the Executive hereby irrevocably
and unconditionally waives in favour of the Company the moral rights conferred
on him/her by Chapter IV Part I of the Copyright Design and Patents Act 1988 in
respect of any Inventions or Works in which the copyright is vested in the
Company under clause 16, this clause or otherwise.



17.6
If the Company shall at any time make an award or give any other form of
recognition or benefit to the Executive in respect of an Invention or Works this
shall not be deemed to be construed in any way as a waiver or diminution of the
Company’s rights under this Agreement.



17.7
The covenants imposed on the Executive by clauses 16 and 17 shall bind the
Executive both during and after his employment and shall be binding upon the
personal representatives of the Executive in the event of his death.



18.
CONFIDENTIAL INFORMATION



18.1
In this Agreement, Confidential Information shall include, but is not limited
to, the Company’s and the Group’s trade secrets, details of suppliers and their
terms of business, details of customers and their requirements, the prices
charged to and terms of business with customers, recruiting efforts and
strategy, marketing plans and sales forecasts, financial information, results
and forecasts (save to the extent that these are included in published audited
accounts), any proposal relating to the acquisition or disposal of a company or
a business or any part thereof or to any proposed expansion or contraction of
activities, details of executives and officers and of the remuneration and other
benefits paid to them, information relating to research activities, inventions,
secret possessions, designs, formulae, and product lines, financial structure
and performance and information which the Executive is aware of should
reasonably be aware of or has been told is confidential and any information that
has been given to the Company or any








--------------------------------------------------------------------------------




Group Company in confidence by customers, suppliers or other persons. The
Executive will use his best endeavours to prevent the unauthorized copying use
or disclosure of such information.


18.2
Save as required by law the Executive shall not, either during the Employment
(except in the proper performance of his/her duties or pursuant to the Public
Interest Disclosure Act 1998) or at any time (without limit) after the
Termination Date:



(a)
divulge or communicate to any person, company, business entity or other
organization any Confidential Information;



(b)
copy or reproduce in any form or by or on any media or allow others to access or
copy or reproduce any Confidential Information;



(c)
use any Confidential Information for his/her own purpose or for any purposes
other than those of the Company or any Group Company;



(d)
send, transmit, transfer or forward any Confidential Information to a private
email account or any unauthorized recipient;



(e)
through any failure to exercise due care and diligence, cause any unauthorized
disclosure of any trade secrete or Confidential Information relating to the
Company or any Group Company; or



(f)
so that those restrictions shall cease to apply to any information which shall
become available to the public generally otherwise than through the default of
the Executive, or which the Executive shall be required to divulge by law
(provided that the Executive shall give prior written notice to the Company of
the requirement to disclose and the information ad allow the Company to
comment).



18.3
The undertakings and covenants in this clause shall be directly enforceable by
the Company or any Group Company enjoying the benefit thereof and the Company
may also enforce the same for the benefit of any Group Company as well as for
its own benefit.



18.4
The Executive agrees that the restrictions set out above in this clause are in
addition to and shall not affect all other express and implied duties of
confidentiality owed by the Executive to the Company and shall survive the
termination or expiry (howsoever arising) of his employment with the Company.



19.
POST-TERMINATION RESTRICTIVE COVENANTS



19.1
In this clause:



(a)
“Company Goods” means any product researched into developed, manufactured,
distributed or sold by the Company with which the duties of the Executive were
concerned or for which he was responsible during the 12 month immediately
preceding the Termination Date;



(b)
“Company Services” means any services (including but not limited to technical an
product support, technical advice and customer services) supplied by the Company
with which the duties of the Executive were materially concerned or for which he
was directly or ultimately responsible during the 12 months immediately
preceding the Termination Date;



(c)
“Prospective Customer” means any person, firm, company or other organization
whatsoever to whom the Company has offered to supply Company Goods or Company
Services or the purchase of accounts or debt, or to whom the Company has
provided details of the term on which it would or might be willing to supply
Company Goods or Company Services or the purchases of accounts or debt, or with
whom the Company has had any negotiations or








--------------------------------------------------------------------------------




discussions regarding the possible supply of Company Goods or Company Services
or the purchase of accounts or debt during and in respect of whom the Executive
had access to Confidential Information or with whose prospective custom the
Executive has had material dealings of behalf of the Company during 12 months
immediately preceding the Termination Date;


(d)
“Restricted Area” means Europe;



(e)
“Restricted Business” means those of the businesses of the Company and the Group
Companies at the Termination Date with which the Executive was involved to a
material extent during the period of 12 month ending on the Termination Date;



(f)
“Restricted Customer” means any firm, company or other person to whom or which,
during the period of 12 month ending on the Termination Date, the Company
supplied Company Goods or Company Services or the purchase of accounts or debt
or was on the habit of dealing with the Company or any Group Company and in
respect of whom the Executive had access to Confidential Information or with
whom the Executive had material dealings during that 12 month period, and



(g)
“Restricted Employee” means any person who, at the Termination Date, either:



(i)
was employed by the Company or any Group Company at a level at least equal to
the Executive and was a person with whom the Executive had material contact; or



(ii)
was employed by the Company or any Group Company and reported to the Executive
directly or indirectly at any time during the 12 months prior to the Termination
Date.

 
19.2
The Executive will not:



(a)
for a period of 12 months after the Termination Date, canvass solicit or entice
away or assist in soliciting or endeavor to canvas, solicit, entice away from
the Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business;



(b)
for a period of 12 month after the Termination Date, accept or facilitate the
acceptance of, or deal with the custom or business of any Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business;



(c)
for a period of 12 months after the Termination Date, solicit, induce, entice
away or offer employment to or engage or otherwise endeavor to solicit, induce
or entice away from the Company or any Group Company any Restricted Employee;



(d)
for a period or 12 months after the Termination Date, canvass, solicit or entice
away or assist in canvassing, soliciting or enticing away the custom or business
of any Prospective Customer with a view to providing goods or services to that
Prospective Customer in competition with any Restricted Business;



(e)
for a period of 12 months after the Termination Date, accept or facilitate the
acceptance of, or deal with, in competition with the Company or any Group
Company the custom or business of any Prospective Customer in competition with a
view of providing goods or services to that Prospective Customer in competition
with any Restricted Business;



(f)
for a period of 6 months after the Termination Date, in competition with the
business of the Company or any Group Company within the Restricted Area
establish, carry on, be employed concerned, interested in or engaged in or
perform services the same as or competitive or about to be competitive with the
Restricted Business.








--------------------------------------------------------------------------------






19.3
Nothing in this clause shall prohibit the Executive seeking or procuring
customers or doing business not related to the Restricted Business.



19.4
For any period the Executive is placed on garden leave in accordance with clause
24 below, such period shall reduce the period of restriction identified in
clause 19.2 above.



19.5
The obligation imposed on the Executive by this clause extended to him/her
acting not only on his own account but also on behalf of any other firm, company
or other person whether as principal, shareholder, director, Executive, agent,
consultant, partner or in any other capacity whatsoever and shall apply whether
the Executive acts directly or indirectly. For the avoidance of doubt the
obligations imposed on the Executive by this clause shall not apply in respect
of any activities as the Board may agree in writing with the Executive.



19.6
The Executive understands and acknowledges that due to his/her position in the
Company and any Group Company he will have access to Confidential Information
vital to the continued success of the Company and any Group Company, together
with influence over and connection with the Company’s and/or any Group Company’s
customers, prospective customers and executives. He therefore agrees that the
provisions of this clause are reasonable in their application to him and
necessary, but not more than sufficient, to protect the legitimate interests of
the Company and any Group Company.



19.7
The undertakings contained in this clause shall be directly enforceable by the
Company or any Group Company enjoying the benefit thereof and the Company may
also enforce the same for the benefit of any Group Company as well as for its
own benefit.



19.8
Each of the covenants and obligations on the Executive’s part contained in each
part of this clause shall by deemed to be separate and severable and enforceable
by the Company accordingly. In the event that any of the restrictions shall be
held void but would be valid if part of the wording thereof was deleted, such
restriction shall apply with such deletion as may be necessary to make it valid
and effective. If any restriction is found to be unenforceable for any reason,
this will not affect the validity or enforceability of any other covenants.



19.9
Where this clause refers to the Group Company the said clause will with respect
to each Group Company constitute a separate and distinct covenant and the
invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the remaining covenants in favour of the Company
or any Group Company provided always that this clause shall only apply to those
Group Companies to whom the Executive has given his/her services, or with whom
he/she was concerned, in the 12 month immediately preceding the Termination
Date.



19.10
If the Executive applies for or is otherwise offered employment or an
engagement, appointment or consultancy at any time during his employment with
the Company or at any time prior to the expire of the obligations contained in
clause 19.2 of this Agreement, the Executive will provide a copy of this clause
19 to the person or entity that he has applied to or has made such offer.



19.11
The Executive agrees that the Company’s remedies at law for breach or threat of
breach by the Executive of the provisions of this clause 19 or clause 18 may be
inadequate, and that the Company shall be entitled to an injunction or
injunctions to prevent breaches of such provisions and to enforce specifically
such provisions, in additions to any other remedy to which the Company may be
entitled at law or in equity.



19.12
The Executive shall not, at any time after the Termination Date, either on his
own behalf or on behalf of any other person, firm or company directly or
indirectly falsely represent himself as being in any way connected with or
interested in the business of the Company or use any name which is identical or
similar to or likely to be confused with the name of the Company or any product
or service produced or provided by the Company.








--------------------------------------------------------------------------------






19.13
Both during his employment and from the Termination Date, the Executive will not
at any time thereafter make any disparaging, untrue or misleading oral or
written statement concerning the business and affairs of the Company and the
Group or their respective current or former directors, officers, executives,
consultants or shareholders.



20.
TERMINATION OF CONTRACT



20.1
In the event the Executive’s employment is terminated on notice by either party
in accordance with clause 6 above, the Company may, in its absolute discretion,
make a payment in lieu of all or part of the outstanding notice period,
calculated by reference to the Executive’s Basic Salary and contractual benefits
such as pension payments, private health, disability insurance and death in
service policy.



20.2
The Executive’s employment may be terminated by the Company at any time without
notice, payment in lieu of notice or compensation in lieu thereof for cause
which shall include (without limitation) if he:



(a)
materially fails to perform his/her duties to a standard reasonably satisfactory
to the Board after having received a written warning from the Company relating
to the same or to the follow a lawful and reasonable direction, and having been
given reasonable time to rectify his performance;



(b)
commits an act of: (i) gross misconduct or any serious breach or repeated or
continued (after warning) material breach of his/her obligations under this
Agreement; or (ii) fraud or dishonesty;



(c)
fails to maintain or becomes disqualified from maintaining registration with any
regulatory body, membership of which is reasonably required by the Company for
the Executive to carry out his/her duties or is prevented by applicable law or
regulation from performing any part of his duties;



(d)
he/she guilty of conduct set out in the Company’s dismissal and disciplinary
procedures which warrants dismissal without notice or is guilty of conduct which
in the reasonable opinion of the Board brings, or which could bring, the Company
or any Group Company into disrepute (or bring himself into disrepute in
circumstances which have or could gave a material adverse effect on the Company
or any Group Company);



(e)
commits any act of negligence, neglect of duty which is serious or mismanages
the business of the Company or any Group Company or does any act which causes
the Company to lose trust and confidence;



(f)
is declared bankrupt or otherwise enters into any arrangement with his/her
creditors or has an interim order made against him/her under the Insolvency Act
1986 or has compounded with or makes any arrangement with his/her creditors
generally;



(g)
is disqualified from being a company director of the Company or any Group
Company by reason of any order made under the Company Directors Disqualification
Act 1986 or any other enactment; or



(h)
is convicted of any criminal offence, and in the case of a monitoring offence,
this results in imprisonment.








--------------------------------------------------------------------------------






21.
DISMISSAL, DISCIPLINARY AND GRIEVANCE PROCEDURES



21.1
Details of the Company’s dismissal, disciplinary and grievance procedures are
set out in the UK employee handbook. These procedures do not form part of the
Executive’s contract of employment.



21.2
If the Executive wishes to appeal against any disciplinary decision he should
inform the HR Department in writing, within five working days that he wishes to
appeal. The appeal decision will be final.



21.3
If the Executive wishes to bring a grievance he should inform the CEO,
Europe/EMEA in writing, and if he wishes to appeal a grievance decision he
should inform the HR Department, in writing, within five working days that he
wishes to appeal. The appeal decision will be final.



22.
SUSPENSION



22.1
The company may suspend the Executive in order to investigate any allegation of
misconduct against the Executive.



22.2
Throughout any such period of suspension or exclusion, the Executive shall
continue to receive his normal salary and other contractual benefits to which
he/she is entitled under this Agreement.



22.3
The Executive will have no claim for damages or any other remedy against the
Company if the Employment is terminated for any of the reasons set out in this
clause.



23.
RETURN OF COMPANY PROPERTY



Upon the termination of the Executive’s employment for whatever reason, and at
any time at the request of the Company, the Executive shall immediately return
to the Company all property that belongs to the Company or any Group Companies
including:


(a)
any computer, printer or other such equipment, and all computer discs and other
software. If the Executive has a password for any computer, the detail of the
password;



(b)
all documents in whatever form, including any copies or summaries of the same
and including the Executive’s working notes;



(c)
all other property belonging or relating to any of the Group Companies including
but not limited to all copies of Confidential Information whether or not
lawfully made or obtained (and the Executive shall delete Confidential
Information from any document comprising a re-usable medium).



24.
GARDEN LEAVE



24.1
If either party gives notice to terminate the Employment the Company may require
the Executive to comply with any or all of the provision below for all or part
of the period of notice (the “Garden Leave Period”).



24.2
The Executive will not, without prior written consent of the Board, be employed
or otherwise provide services to any third party, whether or not of a business
nature during the Garden Leave Period. Further, the Executive will not, unless
requested by the Company:



(a)
enter or attend the premises of the Company or any other Group Company; or



(b)
contact or have any communication with any customer or client of the Company or
any other Group Company in relation to the business of the Company or any Group
Company; or








--------------------------------------------------------------------------------






(c)
contact or have any communication with any Executive, officer, director, agent
or consultant of the Company or any other Group Company in relation to the
business of the Company or any other Group Company; or



(d)
remain or become involved in any aspect of the business of the Company or any
other Group Company except as required by such companies.

 
24.3
The Company may, in its absolute discretion:



(a)
assign the Executive to other duties;



(b)
request that the Executive be available by telephone during normal business
hours; and



(c)
instruct the Executive not to access or procure others to access the Company or
Group database or Computer Systems.



24.4
The Company may require the Executive:



(a)
to comply with the provisions of clause 23; and



(b)
to immediately resign from any directorship which he/she holds in the Company,
any other Group Company or any other company where such directorship is held as
a consequence or requirement of the Employment, unless he/she is required to
perform duties to which any such directorship relates, in which case he/she may
retain such directorships while those duties are ongoing. The Executive hereby
irrevocably appoints the Company to be his/her attorney to execute any
instrument and do anything in his/her name and on his/her behalf to effect
his/her resignation if he/she fails to do so in accordance with this clause.



24.5
During the Garden Leave Period, the Executive will be entitled to receive
his/her salary and all contractual benefits in accordance with the terms of this
Agreement. Any unused holiday accrued at the commencement of the Garden Leave
Period and any holiday accrued during any such period will be deemed to be taken
by the Executive during the Garden Leave Period.



24.6
At the end of the Garden Leave Period, the Company may, at its sole and absolute
discretion, pay the Executive salary and compensation for contractual benefits
such as pension payments, private health, disability insurance and death in
service policy in lieu of the balance of any period of notice given by the
Company or the Executive (less any deductions the Company is required by law to
make).



24.7
All the duties of the Employment (whether express or implied), including without
limitation the Executive’s duties of fidelity, good faith and exclusive service,
shall continue throughout the Garden Leave Period save as expressly varied by
this clause. The Executive will continue to be employed to be employed by the
Company and must not be employed or provide services to a third party.



25.
DIRECTORSHIPS



25.1
The Executive agrees that upon the termination of his/her employment for
whatever reason he/she will resign all Company directorships in the Company or
any Group company and will sign all necessary forms for such purpose.



25.2
If the Executive does not resign as an officer of the Company or any Group
Company, having been requested to do so in accordance with the clause the
Company will be appointed as his/her attorney at effect his/her resignation. By
entering into this Agreement, the Executive irrevocably appoints the Company as
his/her attorney to act on his/her behalf to execute any document or do anything
in his/her name necessary to effect his/her resignation in accordance with this
clause. If








--------------------------------------------------------------------------------




there is any doubt as to whether such a document (or other thing) has been
carried out within the authority conferred by this clause, a certificate in
writing (signed by any director or other secretary of the Company) will be
sufficient to prove that the act or thing falls within that authority.


25.3
The termination of any directorship or other office help by the Executive will
not terminate the Executive’s employment or amount to a breach of terms of this
agreement by the Company.



25.4
During the Employment the Executive will not do anything which could cause
him/her to be disqualified from continuing to act as a director of any Group
Company. The Executive must not resign his/her office as a director of any Group
Company without the Agreement of the Company.



26.
DATA PROTECTION



26.1
The Company or its Group Companies will hold personal information about the
Executive that will include details such as his/her name, address, age, bank
details and emergency contact details. The Company or its Group Companies may
also hold sensitive personal information (i.e. sensitive personal data as
defined in the Data Protection Act 1998) about the Executive, for example,
health and sickness information.



26.2
Personal information may be obtained from various sources including the
Executive’s application form, references, medical assessments, appraisals, other
performance assessments, appropriate personnel within the Company, customers,
suppliers and other third parties.



26.3
The Company will process the Executive’s personal information, including any
sensitive personal information, for purposes connected with his/her employment,
including, but not limited to, for example, salary and payroll, pension/life
assurance, holiday entitlement, health and sickness records and assessments,
disciplinary purposes, performance and references and the Company may disclose
the Executive’s personal data to third parties for these purposes.



26.4
Given the international nature of the Group’s activities, a Group company may
need to transfer personal data to another Group company, to governmental,
regulatory or judicial authorities, auditors, legal advisors and agents as well
as sub-contractors such as third party payroll, benefit or personnel
administrators who may be located in countries outside the EEA (European
Economic Area) including in the US whose data protection laws may not be
equivalent to those in the EEA. Where there is such a transfer the Group company
maintains appropriate measures to safeguard such personal data. The Executive
has a right to access personal data that the Group holds about him.



26.5
By signing this Agreement the Executive will explicitly consent to the
processing of his/her personal information as described.



26.6
The Executive agrees to comply with all legal requirements in relation to such
data and to abide by the Company’s and any applicable Group company data
protection policy issued from time to time.



27.
EXECUTIVE’S REPRESENTATIONS AND UNDERTAKINGS



27.1
The Executive represents and warrants that:



(a)
he is permitted to live and work in the United Kingdom and if these
circumstances change he will immediately inform the Company thereof;



(b)
he is not a party to any restrictions agreement, contract (whether of employment
or otherwise), court order or understanding or subject to any prohibition or
restraint imposed by








--------------------------------------------------------------------------------




any regulatory body which would in any way restrict or prohibit him from
undertaking or performing any of the duties of his employment in accordance with
this Agreement;


(c)
there are not matters or circumstances which, if known to the Company at the
date of this Agreement, would entitle the Company to terminate the Executive’s
employment;



(d)
as far as the Executive is aware, there is not threatened or pending, any
action, suit or proceeding, investigation or inquiry before or by any court or
other governmental or self-regulatory authority to which the Executive is a
party or which concerns the Executive and the Executive is not aware of any
circumstances which are likely to give rise to any such action, suit,
proceeding, investigation or inquiry. The Executive agrees that he will report
to the Company promptly in writing any pending or threatened regulatory or legal
actions or, litigation or investigations involving the Executive, the Company or
the Group or the reputation of the Executive or the Executive’s ability to
continue to fulfil his responsibilities with respect to the Company or the Group
and such actions will be reported no later than five calendar days following the
date on which the Executive becomes aware of the action and determines that it
may have such effect;



(e)
has not used or disclosed, and will not use or disclose, any confidential or
proprietary information of any prior employer, partnership or business (save for
information obtained during his time as a member of the Company) in connection
with his duties for the Company and Group;



(f)
he does not have any interest or engagement of a commercial, consultative,
managerial or employment nature, including as principal, shareholder, investor,
director, executive, agent, consultant, partner or any similar role or position,
in or with any company, firm, business entity or other undertaking outside the
Group;



(g)
all information supplied by the Executive to the Company as to his background,
employment history, work experience and academic record are correct, accurate
and not misleading, with no material omissions; and



(h)
he has completed any background check or consent form as requested and the
information provided in such background check or consent form is true, accurate
and not misleading and that there are not material omissions.



27.2
If at any time the representations and warranties set out above are not
fulfilled, the Executive’s employment may be terminated without notice, payment
in lieu of notice or any other compensation thereof. For the avoidance of any
doubt, the Company shall not be permitted to terminate the Executive’s
employment without notice for a breach of the warranty set out at clause 27.1(d)
as a result of a routine proceeding, investigation or inquiry before or by any
court or other governmental or self-regulatory authority that is carried out in
the ordinary course of business. Nothing in the clause 27.2 shall affect the
Company’s rights of termination as set out in clause 20.2 of this Agreement.



27.3
The Executive undertakes not to disclose or communicate any terms of this
Agreement to any other Executive of the Company (except for his line manager or
any representative of the HR department) or to any third party (other than for
the purpose of obtaining professional advice).



28.
MONITORING



In signing this Agreement, the Executive expressly agrees to the Company
monitoring his/her performance at work, his/her conformity with Company rules,
standard of conduct and policies in force from time to time and to ensure he/she
is not using the Company’s facilities for any unlawful purposes subject to any
applicable restrictions under applicable law. Such monitoring may take the form
of interception of communications, for example opening and reviewing post







--------------------------------------------------------------------------------




addressed to or sent by him/her (including faxes and corresponding marked
private and confidential but addressed to him/her at his/her place of work) on
daily basis. The Executive’s use of Company facilities such as e-mail, the
Internet, photocopying and telephones may also be monitored and/or recorded,
where applicable, in accordance with lawful business practice from time to time.
Disciplinary action, up to and including summary dismissal, may be taken where
there has been inappropriate use of the Company’s facilities.


29.
COLLECTIVE AGREEMENTS



The Company is not a party to any Collective Agreements that affect the
Executive’s employment.


30.
GOVERNING LAW



This Agreement shall be governed by and constructed by laws of England and each
of the parties hereto shall submit to the jurisdiction of the Courts of England.


31.
NOTICES



31.1
Any notices to be given under this Agreement shall be in writing. Notice to the
Executive shall be sufficiently served by being delivered personally to him/her
or by being sent by registered post addressed to him/her at his/her usual or
last known address.



31.2
Notice to the Company shall be sufficiently served by being delivered to the
Company Secretary or by being sent by registered post to the registered office
of the Company. Any notice so posted shall be deemed served upon the third day
following that on which it was posted.



32.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999



To the extent permitted by law, no person other than the parties to this
Agreement and the Group Companies shall have the right to enforce any term of
this Agreement under the Contracts (Rights of Third Parties) Act 1999. For the
avoidance of doubt, save as expressly provided in this clause the application of
the Contracts (Rights of third Parties) Act 1999 is specifically excluded from
this Agreement, although this does not affect any other right or remedy of any
third party which exists or is available other than under this Act.


33.
WHOLE AGREEMENT



33.1
This Agreement supersedes and replaces any previous written or oral agreement
between the parties with respect to the Executive’s employment including, but
not limited to the employment agreement dated 1 August 2008 which shall be
replaced in its entirety. It contains the whole agreement between the parties
relating to the Employment at the date the Agreement was entered into (except
for those terms implied by law which cannot be excluded by the agreement of the
parties). The Executive acknowledges that he/she has not been induced to enter
into this Agreement by nor is he relying on any understanding, representation,
warranty, promise, or undertaking (whether innocently or negligently made) not
expressly incorporated into it in entering into this Agreement. The Executive
agrees and acknowledges that his/her only rights and remedies in relation to any
representation, warranty, promise, or undertaking made or given in connection
with this Agreement (unless such representation, warranty or undertaking was
made fraudulently) will be for breach of the terms of the Agreement, to the
exclusion of all other rights and remedies (including those in tort or arising
under statue).



33.2
Neither party’s rights or powers under this Agreement will be affected if:



(a)
one party delays in enforcing any provision of this Agreement; or



(b)
one party grants time to the other party.








--------------------------------------------------------------------------------








33.3
If either of the party agrees to waive his/her rights under a provision of this
Agreement, that waiver will only by effective if it is in writing and is signed
by him/her. A party’s agreement to waive any breach of any term or condition of
this Agreement will not be regarded as a waiver of any subsequent breach of the
same term or condition or a different term or condition.



34.
MISCELLANEOUS



34.1
This Agreement may only be modified by the agreement of the parties.



34.2
References in this Agreement to rules, regulations, policies, handbooks or other
similar documents which supplement it, are referred to in it or describe any
pensions or other benefits arrangement are references to the versions or forms
of the relevant documents as amended or updated from time to time.

 
35.
ASSIGNMENT



The Company or any other Group company as applicable from time to time may
transfer or assign its rights under this Agreement to its successor in title.
The Executive may not assign his rights and obligations under this Agreement.


IN WITNESS WHEREOF, this Agreement is executed as a DEED and is delivered on the
date of this Agreement by:


Executed as a deed by AKTIV KAPITAL UK LTD
Acting by GEIR OLSEN                        
a Director,                /s/ Geir Olsen
in presence of:                
Witness signature:            /s/ May Engebretsen
Witness name:                May Engebretsen
Witness occupation:            Personal Assistant
Witness address:            Street name #
Post code, City
Norway




Executed as a deed by
Acting by TIKENDRA PATEL        /s/ Tikendra Patel                
in presence of:                
Witness signature:            /s/ Henning Lauritsen
Witness name:                Henning Lauritsen
Witness occupation:            Group Tax Manager
Witness address:            Street name #
Post code, London
                    





















